DETAILED ACTION
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to the Office Non-Final Action filed on 3/11/2022 is acknowledged.
Applicant amended claims 1, 5, and 17.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saitoh et al. (US 2009/0242990) (hereafter Saitoh990).
Regarding claim 1, Saitoh990 discloses an integrated circuit structure, comprising: 
a silicon nanowire 40 (Fig. 15, paragraph 0070; see paragraph 0069, wherein “This embodiment is similar to the first embodiment except that the structure of FinFET is used as the nanowire transistor structure; so, a description will be eliminated as to duplicative contents thereof.”); 
an N-type gate stack (20, 22, and 24 in Fig. 15, paragraph 0048, wherein “a poly-silicon film (semiconductor film) 24 that contains therein a chosen impurity, such as phosphorus (P)”) around the silicon nanowire 40 (Fig. 15), the N-type gate stack (20, 22, and 24 in Fig. 15) comprising a compressively stressing gate electrode 24 (Fig. 15, wherein “compressive Strain”); 
a first N-type epitaxial source or drain structure (bottom 32 in Fig. 6, paragraph 0064; and see paragraph 0069, wherein “p-channel nano-wire transistor”) at a first end (bottom end of 40 in Fig. 6) of the silicon nanowire 40 (Fig. 6); and 39
a second N-type epitaxial source or drain structure (top 32 in Fig. 6, paragraph 0064) at a second end (top end of 40 in Fig. 6) of the silicon nanowire 40 (Fig. 15), wherein the silicon nanowire (see paragraph 0040, wherein “the sideface of a rectangular solid-like semiconductor layer has a (110) plane”. When rotating the sideface of the silicon nanowire 40 facing upward, the sideface of the silicon nanowire becomes top surface of the silicon nanowire having a <110> plane) has a top surface having a <110> plane between the first N-type epitaxial source or drain structure (bottom 32 in Fig. 6) and the second N-type epitaxial source or drain structure (top 32 in Fig. 6).  
Regarding claim 2, Saitoh990 further discloses the integrated circuit structure of claim 1, wherein the N-type gate stack (20, 22, and 24 in Fig. 15) comprises a conductive layer 22 (Fig. 15, paragraph 0055) comprising a material (see paragraph 0055, wherein “titanium nitride (TiN)”) selected from the group consisting of TiN, Cr, Al, V, Zr, and Nb.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh990 as applied to claim 1 above, and further in view of Saitoh et al. (US 2012/0146053) (hereafter Saitoh053).
Regarding claim 3, Saitoh990 discloses the integrated circuit structure of claim 1, however Saitoh990 does not disclose first N-type epitaxial source or drain structure and the second N-type epitaxial source or drain structure comprise phosphorous dopant impurity atoms.  
Saitoh053 discloses first N-type epitaxial source or drain structure (left 28 in Fig. 13, paragraph 0061) and the second N-type epitaxial source or drain structure (right  28 in Fig. 13, paragraph 0061) comprise phosphorous dopant impurity atoms.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saitoh990 to form first N-type epitaxial source or drain structure and the second N-type epitaxial source or drain structure comprise phosphorous dopant impurity atoms, as taught by Saitoh053, in order to reduce (Saitoh053, paragraph 0062) the parasitic resistance.
Regarding claim 4, Saitoh990 discloses the integrated circuit structure of claim 1, however Saitoh990 does not disclose the N-type gate stack further comprises a high-k gate dielectric layer.  
Saitoh053 discloses the N-type gate stack (14 and 16a in Fig. 13, paragraph 0038) further comprises a high-k gate dielectric layer 14 (Fig. 13, paragraph 0037).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saitoh990 to form the N-type gate stack further comprises a high-k gate dielectric layer, as taught by Saitoh053, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).


Claims 5, 6, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (US 2009/0242990) (hereafter Saitoh990), in view of Afzalian et al. (US 2018/0277627) (hereafter Afzalian).
Regarding claim 5, Saitoh990 discloses an integrated circuit structure, comprising: 
a vertical arrangement of silicon nanowires 40 (Fig. 15, paragraph 0070; see paragraph 0069, wherein “This embodiment is similar to the first embodiment except that the structure of FinFET is used as the nanowire transistor structure; so, a description will be eliminated as to duplicative contents thereof.”); 
an N-type gate stack (20, 22, and 24 in Fig. 15, paragraph 0048, wherein “a poly-silicon film (semiconductor film) 24 that contains therein a chosen impurity, such as phosphorus (P)”) around the vertical arrangement of silicon nanowires 40 (Fig. 15), the N-type gate stack (20, 22, and 24 in Fig. 15) comprising a compressively stressing gate electrode 24 (Fig. 15, paragraph 0038); 
a first N-type epitaxial source or drain structure (bottom 32 in Fig. 6, paragraph 0064; and see paragraph 0069, wherein “p-channel nano-wire transistor”) at a first end (bottom end of 40 in Fig. 6) of the vertical arrangement of silicon nanowires 40 (Fig. 6); and 
a second N-type epitaxial source or drain structure (top 32 in Fig. 6, paragraph 0064) at a second end (top end of 40 in Fig. 6) of the vertical arrangement of silicon nanowires 40 (Fig. 6), wherein each nanowire of the vertical arrangement of silicon nanowires (see paragraph 0040, wherein “the sideface of a rectangular solid-like semiconductor layer has a (110) plane”. When rotating the sidefaces of the silicon nanowires 40 facing upward, the sidefaces of the silicon nanowires become top surface of the silicon nanowire having a <110> plane) has a top surface having a <110> plane between the first N-type epitaxial source or drain structure (bottom 32 in Fig. 6) and the second N-type epitaxial source or drain structure (top 32 in Fig. 6).  
Saitoh990 does not disclose a vertical arrangement of silicon nanowires above a fin.
Afzalian discloses a vertical arrangement of silicon nanowires (3701 and 3703 in Fig. 42B, paragraph 0082) above a fin 3503 (Fig. 42B, paragraph 0082).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saitoh990 to form a vertical arrangement of silicon nanowires above a fin, as taught by Afzalian, since the fin 3503 (Afzalian, Fig. 42B, paragraph 0076) acts as a horizontal portion of a channel of the semiconductor device 3500(Afzalian, Fig. 42B, paragraph 0076) such that a length (Afzalian, paragraph 0076) of the channel depends on a length of the fin 3503 (Afzalian, Fig. 42B, paragraph 0076).
Regarding claim 6, Saitoh990 further discloses the integrated circuit structure of claim 5, wherein the N-type gate stack (20, 22, and 24 in Fig. 15) comprises a conductive layer 22 (Fig. 15, paragraph 0055) comprising a material (see paragraph 0055, wherein “titanium nitride (TiN)”) selected from the group consisting of TiN, Cr, Al, V, Zr, and Nb.  
Regarding claim 13, Saitoh990 further discloses the integrated circuit structure of claim 5, wherein the first and second N-type epitaxial source or drain structures (left 32 in Fig. 7) are discrete (see Fig. 7, wherein left 32 and right 32 are separated by 18) first and second N-type epitaxial source or drain structures (right 32 in Fig. 7).  
Regarding claim 15, Saitoh990 in view of Afzalian discloses the integrated circuit structure of claim 5, however Saitoh990 does not disclose the fin is a silicon fin.  
Afzalian discloses the fin 3503 (Fig. 42B, paragraph 0082) is a silicon fin (see paragraph 0075, wherein “The substrate 3501 may be formed of similar materials as the substrate 101 (see FIGS. 1A and 1B)”; and see paragraph 0018, wherein “silicon”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saitoh990 to form the fin is a silicon fin, as taught by Afzalian, since the fin 3503 (Afzalian, Fig. 42B, paragraph 0076) acts as a horizontal portion of a channel of the semiconductor device 3500(Afzalian, Fig. 42B, paragraph 0076) such that a length (Afzalian, paragraph 0076) of the channel depends on a length of the fin 3503 (Afzalian, Fig. 42B, paragraph 0076).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh990 in view of Afzalian as applied to claim 5 above, and further in view of Saitoh et al. (US 2012/0146053) (hereafter Saitoh053).
Regarding claim 7, Saitoh990 in view of Afzalian discloses the integrated circuit structure of claim 5, however Saitoh990 and Afzalian do not disclose first N-type epitaxial source or drain structure and the second N-type epitaxial source or drain structure comprise phosphorous dopant impurity atoms.  
Saitoh053 discloses first N-type epitaxial source or drain structure (left 28 in Fig. 13, paragraph 0061) and the second N-type epitaxial source or drain structure (right  28 in Fig. 13, paragraph 0061) comprise phosphorous dopant impurity atoms.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saitoh990 in view of Afzalian to form first N-type epitaxial source or drain structure and the second N-type epitaxial source or drain structure comprise phosphorous dopant impurity atoms, as taught by Saitoh053, in order to reduce (Saitoh053, paragraph 0062) the parasitic resistance.
Regarding claim 16, Saitoh990 in view of Afzalian discloses the integrated circuit structure of claim 5, however Saitoh990 and Afzalian do not disclose the N-type gate stack comprises a high-k gate dielectric layer.  
Saitoh053 discloses the N-type gate stack (14 and 16a in Fig. 13, paragraph 0038) further comprises a high-k gate dielectric layer 14 (Fig. 13, paragraph 0037).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saitoh990 in view of Afzalian to form the N-type gate stack further comprises a high-k gate dielectric layer, as taught by Saitoh053, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Saitoh990 in view of Afzalian as applied to claim 5 above, and further in view of Tapily et al. (US 2018/0047832) (hereafter Tapily).
Regarding claim 14, Saitoh990 in view of Afzalian discloses the integrated circuit structure of claim 5, however Saitoh990 and Afzalian do not disclose the first and second N-type epitaxial source or drain structures are non-discrete first and second epitaxial N-type source or drain structures.  
Tapily discloses the first and second N-type epitaxial source or drain structures (112a and 112b in Fig. 15, paragraph 0036) are non-discrete first and second epitaxial N-type source or drain structures.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saitoh990 in view of Afzalian to form the first and second N-type epitaxial source or drain structures are non-discrete first and second epitaxial N-type source or drain structures, as taught by Tapily, since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing the S/D contacts 112a and 112b being merged with each other from the structures listed in Tapily (e.g. the S/D contacts 112a and 112b being merged with each other or the S/D contacts 112a and 112b being separated to each other); if this leads to the anticipated success, in the instant case providing source/drain contacts for the source/drain regions, it is likely the product not of innovation but of ordinary skill. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (US 2009/0242990) (hereafter Saitoh990), in view of Le et al. (US 2013/0277714) (hereafter Le).
Regarding claim 17, Saitoh990 discloses an integrated circuit structure, comprising: 
a silicon nanowire 40 (Fig. 15, paragraph 0070; see paragraph 0069, wherein “This embodiment is similar to the first embodiment except that the structure of FinFET is used as the nanowire transistor structure; so, a description will be eliminated as to duplicative contents thereof.”); 
an N-type gate stack (20, 22, and 24 in Fig. 15, paragraph 0048, wherein “a poly-silicon film (semiconductor film) 24 that contains therein a chosen impurity, such as phosphorus (P)”) around the silicon nanowire 40 (Fig. 15), the N-type gate stack (20, 22, and 24 in Fig. 15) comprising a compressively stressing gate electrode 24 (Fig. 15, paragraph 0038, wherein “compressive stress”); 
a first N-type epitaxial source or drain structure (bottom 32 in Fig. 6, paragraph 0064; and see paragraph 0069, wherein “p-channel nano-wire transistor”) at a first end (bottom end of 40 in Fig. 6) of the silicon nanowire 40 (Fig. 6); and 
a second N-type epitaxial source or drain structure (top 32 in Fig. 6, paragraph 0064) at a second end (top end of 40 in Fig. 6) of the silicon nanoribbon 40 (Fig. 15), wherein the silicon nanowire (see paragraph 0040, wherein “the sideface of a rectangular solid-like semiconductor layer has a (110) plane”. When rotating the sideface of the silicon nanowire 40 facing upward, the sideface of the silicon nanowire becomes top surface of the silicon nanowire having a <110> plane) has a top surface having a <110> plane between the first N-type epitaxial source or drain structure (bottom 32 in Fig. 6) and the second N-type epitaxial source or drain structure (top 32 in Fig. 6).  
Saitoh990 does not disclose a silicon nanowire is a silicon nanoribbon.
Le discloses a silicon nanowire 310 (Fig. 3A, paragraph 0015, wherein “nanoribbon”) is a silicon nanoribbon.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saitoh990 to form a silicon nanowire being a silicon nanoribbon, as taught by Le, since embodiments (Le, paragraph 0010) of the invention provide transistors having a plurality of strained nanoribbons or nanowires in the channel region such that the embodiments (Le, paragraph 0010) of the invention provide transistors having strained channel structures having significant heights while maintaining strain in the channel structure.
Regarding claim 18, Saitoh990 further discloses the integrated circuit structure of claim 17, wherein the N-type gate stack (20, 22, and 24 in Fig. 15) comprises a conductive layer 22 (Fig. 15, paragraph 0055) comprising a material (see paragraph 0055, wherein “titanium nitride (TiN)”) selected from the group consisting of TiN, Cr, Al, V, Zr, and Nb.  

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh990 in view of Le as applied to claim 17 above, and further in view of Saitoh et al. (US 2012/0146053) (hereafter Saitoh053).
Regarding claim 19, Saitoh990 in view of Le discloses the integrated circuit structure of claim 17, however Saitoh990 and Le do not disclose first N-type epitaxial source or drain structure and the second N-type epitaxial source or drain structure comprise phosphorous dopant impurity atoms.  
Saitoh053 discloses first N-type epitaxial source or drain structure (left 28 in Fig. 13, paragraph 0061) and the second N-type epitaxial source or drain structure (right  28 in Fig. 13, paragraph 0061) comprise phosphorous dopant impurity atoms.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saitoh990 in view of Le to form first N-type epitaxial source or drain structure and the second N-type epitaxial source or drain structure comprise phosphorous dopant impurity atoms, as taught by Saitoh053, in order to reduce (Saitoh053, paragraph 0062) the parasitic resistance.
Regarding claim 20, Saitoh990 in view of Le discloses the integrated circuit structure of claim 17, however Saitoh990 and Le do not disclose the N-type gate stack further comprises a high-k gate dielectric layer.
Saitoh053 discloses the N-type gate stack (14 and 16a in Fig. 13, paragraph 0038) further comprises a high-k gate dielectric layer 14 (Fig. 13, paragraph 0037).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saitoh990 in view of Le to form the N-type gate stack further comprises a high-k gate dielectric layer, as taught by Saitoh053, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
1. 	Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 8 would be allowable because a closest prior art, Saitoh et al. (US 2009/0242990), discloses a first N-type epitaxial source or drain structure (bottom 32 in Fig. 6, paragraph 0064) at a first end (bottom end of 40 in Fig. 6) of the silicon nanowire 40 (Fig. 6); and a second N-type epitaxial source or drain structure (top 32 in Fig. 6, paragraph 0064) at a second end (top end of 40 in Fig. 6) of the silicon nanowire 40 (Fig. 15) but fails to disclose a first conductive contact structure coupled to the first N-type epitaxial source or drain structure; and58AB1912-US 111548-240764 a second conductive contact structure coupled to the second N-type epitaxial source or drain structure, the second conductive contact structure deeper along the fin than the first conductive contact structure. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites an integrated circuit structure, comprising: a first conductive contact structure coupled to the first N-type epitaxial source or drain structure; and58AB1912-US 111548-240764 a second conductive contact structure coupled to the second N-type epitaxial source or drain structure, the second conductive contact structure deeper along the fin than the first conductive contact structure in combination with other elements of the base claim 5. The other claims each depend from one of these claims, and each would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reasons as the claim from which it depends. Claims 9-12 depend on claim 8.

Response to Arguments
1. 	Applicant's arguments filed 3/11/2022 have been fully considered.
2. 	The applicant argues (REMARKS, first paragraph in page 11) that “However, Applicant understands all devices of Saitoh'990 as including a fin having a top surface with a (100) crystal plane orientation. As such, Applicant does not understand Saitoh'990 as disclosing a device having fin (or nanowire) having a top surface with a <100> crystal plane orientation. Thus, Saitoh'990 does not disclose an integrated circuit structure including a silicon nanowire, where the silicon nanowire has a top surface having a <110> plane between a first N-type epitaxial source or drain structure and a second N-type epitaxial source or drain structure, as is required by Applicant's claims. That is, with respect to amended independent claims 1, 5 and 17, Saitoh'990 fails to disclose each and every feature of Applicant's claims”. However, Saitoh990 discloses the silicon nanowire (see paragraph 0040, wherein “the sideface of a rectangular solid-like semiconductor layer has a (110) plane”. When rotating the sideface of the silicon nanowire 40 facing upward, the sideface of the silicon nanowire becomes top surface of the silicon nanowire having a <110> plane) has a top surface having a <110> plane between the first N-type epitaxial source or drain structure (bottom 32 in Fig. 6) and the second N-type epitaxial source or drain structure (top 32 in Fig. 6).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813